Citation Nr: 0712996	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia that denied service connection for 
bilateral hearing loss and tinnitus.   The veteran perfected 
a timely appeal of these determinations to the Board. 

In November 2006, the veteran, accompanied by this 
representative, testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of these proceedings has 
been associated with the veteran's claims file. 


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed bilateral hearing loss and tinnitus during or as a 
result of his service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active military service.   38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May and June 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, lay 
statements of the veteran's family and friends, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II. Entitlement to service connection for bilateral hearing 
loss and tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran has been diagnosed as having 
tinnitus and bilateral hearing loss for VA purposes.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
hearing loss is related to a disease or injury in service.  

Here, the Board notes that the veteran's service medical 
records are negative for any hearing loss in service.  The 
veteran's separation examination showed normal hearing, and 
the veteran checked "no" regarding any hearing loss on the 
related medical history report.  

After service, the veteran's medical records indicate 
bilateral hearing loss following IV vancomyacin treatment for 
encephalitis in November 2002.  This same treatment note, 
dated in October 2003, also indicated tinnitus.  The veteran 
reported having intermittent low-level "ringing," AU for 
the past year (since the end of this antibiotic treatment) 
that occurs once a day and lasts several minutes.  Other 
post-service treatment notes indicate continued hearing loss 
and tinnitus since that time.  

In June 2004, the veteran was afforded a VA audiological 
evaluation.  Military noise exposure was noted to be basic 
training and artillery training.  Other service in Germany 
was also reported to be very noisy.  The physician indicated 
no hearing protection.  The veteran reported onset of his 
hearing problems to be most of his life since service, worse 
since his encephalitis.  Upon examination, the veteran was 
noted to have hearing loss for VA purposes.  The examiner 
noted that the veteran's claims file was reviewed and also 
noted that the veteran's hearing was normal at separation.  
The examiner noted conflicting reports of when the veteran's 
tinnitus began, with a 2003 note indicting that the hearing 
loss and tinnitus seemed to have begun in 2002 following 
Vancomycin treatment.  The examiner then stated that "[i]t 
is not at least as likely as not that this [veteran's] 
hearing loss and tinnitus were caused by military."  

In June 2005, the veteran submitted the report of his private 
physician.  The physician reported the veteran's medical 
history as told by the veteran.  In this regard, the veteran 
indicated that he had difficulty hearing since service, which 
included firearms training, training with Howitzers, and 
driving armored personnel carriers for three years.  The 
veteran reported minimal noise exposure after service.  The 
physician also noted the veteran's treatment with Vancomycin 
for encephalitis in 2002.  After examining the veteran, the 
physician stated that the veteran's reported noise exposure 
during service seems consistent with noise induced hearing 
loss.  The physician also noted that the veteran reported 
that he had hearing loss and tinnitus upon leaving the 
military.  The physician then indicated that he was not an 
expert on ototoxic medications, but stated that it was his 
understanding that while Vancomycin may be mildly ototoxic, 
it is most likely to have an ototoxic effect on individuals 
that take extremely high doses for an extended period of 
time, those individuals that are also taking other ototoxic 
medications, individuals with renal insufficiency, or those 
individuals that already have some degree of hearing loss.  
He stated that, other than hearing loss, he did not have 
information that these other conditions were present.  The 
physician the stated that, without pre/post-military service 
audiograms to compare pre/post Vancomycin treatment 
audiograms, it is impossible to determine the exact etiology 
of the veteran's hearing loss or the degree that each risk 
factor may have contributed to his present degree of hearing 
loss.  He stated that, without, such historical 
documentation, any conclusions, including his, regarding the 
etiology of the veteran's hearing loss will be subjective and 
could only be based on the veteran's reported observations 
and descriptions of his hearing impairment.  Finally, the 
physician stated that, his interpretation of the veteran's 
reported history is that his hearing loss and tinnitus 
preceded his use of Vancomycin and that the veteran's 
military noise exposure is the primary cause of his hearing 
loss.  The physician noted that his opinion is based on the 
veteran's report of long-term exposure to excessive noise in 
the military and his report that he first noticed hearing 
loss and tinnitus while in the military.  

In order to determine whether the veteran suffers hearing 
loss and tinnitus and if so, whether this condition is 
related to his military service, the veteran was afforded an 
additional VA examination in July 2006.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination and report.  The veteran's 
service and medical history was noted and the examiner also 
noted the veteran's report of extensive noise exposure in 
service.  After reviewing for the report the various medical 
reports contained in the veteran's claims file, the examiner 
noted that there is no indication in the record of 
significant hearing problems until after exposure to 
Vancomycin.  The examiner then stated that, in his opinion, 
the veteran's hearing loss and tinnitus is less likely as not 
(less than 50%) related to or caused by his military service 
noise exposure.  The examiner noted that that the veteran's 
hearing loss and tinnitus were not noted to any noticeable 
degree until the encephalitis and the treatment with 
Vancomycin.  The examiner stated that it is as likely that 
the encephalitis and the treatment with Vancomycin caused the 
hearing loss and tinnitus.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
hearing loss and tinnitus are related to his service.  There 
is no indication in the veteran's service records that he 
suffered hearing loss or tinnitus in service and there is no 
indication of hearing loss or tinnitus until nearly forty 
years later.  In addition, both VA examiners who examined the 
veteran and his claims file in connection with the claim, 
found that the veteran's hearing loss and tinnitus were not 
related to his service, to include his reported military 
noise exposure. 

Here, the Board notes that the veteran's claims file contains 
the opinion of the veteran's private physician that is 
favorable to the veteran's contentions.  The Board finds, 
however, that the opinions of the VA examiners, who examined 
the veteran's claims file and supported their opinions with 
stated evidentiary rationale, should carry the most weight in 
this case.  The private physician's review, is based on the 
veteran's reported history and does not appear to be based on 
an examination of the veteran's claims file.  The opinion of 
the private physician is therefore entitled to less weight.  
See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given).  

While the veteran may feel that he has hearing loss that is 
related to his service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran's hearing loss and tinnitus are related to or had 
their onset in service.  Service connection for bilateral 
hearing loss and tinnitus must therefore be denied.  


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


